DETAILED ACTION
Applicant’s amendment filed 8/1/2022 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 USC § 112 is withdrawn. 
Regarding the argument against Grover, Grover teaches a vehicle may display a user interface of an application based on command information received from a primary-connected device, and send the command information to a secondary-connected device providing an auxiliary user interface. The vehicle may also forward commands received and validate that devices are authorized to issue commands (abstract). That is, the primary device may be provided with an ability to execute applications on the paired device that may be controlled via a display of the head unit. To support the connected operation of the primary mobile device, the vehicle computing platform may implement a core messaging component configured to pass messages between applications installed to connected mobile devices and the functionality of the vehicle HMI. Additionally, the primary mobile device may implement a messaging proxy configured to pass messages from the mobile applications to the vehicle computing platform. In an example, the messages may be formulated according to the smart device link (SDL) protocol (par.18).
Grover further teaches that the computing platform 104 may also receive input from human-machine interface (HMI) controls 136 configured to provide for occupant interaction with the vehicle 102. For instance, the computing platform 104 may interface with one or more buttons or other HMI controls configured to invoke computing platform 104 functions (e.g., steering wheel audio buttons, a push-to-talk button, instrument panel controls, etc.). The computing platform 104 may also drive or otherwise communicate with one or more displays 138 configured to provide visual output to vehicle occupants by way of a video controller 140. In some cases, the display 138 may be a touch screen further configured to receive user touch input via the video controller 140, while in other cases the display 138 may be a display only, without touch input capabilities (par.26).
Grover also teaches the “structure” as the platform stores information concerning the devices and issues commands to them or across them (par.52-58). 
Regarding the newly-added limitation of claim 1, “a communication broker built to allow offline communications between the plurality of devices on a local network within the system”, Grover provides for communication between devices to happen through the connection hub 206 (Fig.2A) and the in-vehicle network, Grover also teaches that the connection can be wired or USB or wireless, Bluetooth, etc. (par.26-33, 41-45).
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (20170208422), and further in view of Matsui (20180097721).
Regarding claim 1, Grover teaches A system for enabling control of authenticated applications and websites from other applications and websites within an auto entertainment service, the system comprising (abstract): 
a privilege auto platform configured to enable control of the authenticated applications and websites, wherein controls of the auto entertainment service are implemented within the privilege auto platform with a defined structure that enables the privilege auto platform to issue a command (abstract, par.17-20); and 
a plurality of devices coupled to the privilege auto platform, the plurality of device comprising at least one controlled device and at least one controller, 
wherein the privilege auto platform is configured to enable control of the authenticated applications and websites on one of the at least one controlled device from other applications and websites on another of the at least one controller within the auto entertainment service (par.20-22), 
wherein the at least one controlled device constructs calls to execute the command (par.18-19, 25-27).
Grover broadly teaches a communication broker built to allow offline communications between the plurality of devices on a local network within the system (par.26-33, 41-45), but does not expressly disclose, however, Matsui teaches a communication broker built to allow offline communications between the plurality of devices on a local network within the system (par.21-26, 51-54, 59-61).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Grover to use a controller or gateway device facilitating communication between the internal devices as taught by Matsui.
One of ordinary skill in the art would have been motivated to perform such a modification to control communications for connections between different devices (Matsui, par. 21-26, 51-54, 59-61).
Regarding claims 10 and 16, Grover teaches A method for enabling control of authenticated applications and websites from other applications and websites within an auto entertainment service, the method comprising: / A non-transitory computer-readable storage medium storing a computer program to control authenticated applications and websites from other applications and websites within an auto entertainment service, the computer program comprising executable instructions that cause a computer to (abstract): 
implementing controls of the auto entertainment service within a privilege auto platform with a defined structure that enables a controller to issue a command (abstract, par.17-20); 
constructing calls to execute the command; routing playback controls through the privilege auto platform (par.18-19, 25-27);
issuing the command to the privilege auto platform with a content ID; and receiving the command and making the calls for content and digital rights management to execute the command (par.18-22, 24-27).
Grover broadly teaches wherein making the calls for the content includes enabling offline communications on a local network (par.26-33, 41-45), but does not expressly disclose, however, Matsui teaches wherein making the calls for the content includes enabling offline communications on a local network  (par.21-26, 51-54, 59-61).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Grover to use a controller or gateway device facilitating communication between the internal devices as taught by Matsui.
One of ordinary skill in the art would have been motivated to perform such a modification to control communications for connections between different devices (Matsui, par. 21-26, 51-54, 59-61).
Regarding claims 2, 11, and 17, Grover teaches wherein the controls of the auto entertainment service are implemented in an online mode or offline mode (par.18-22, 24-27, 52-56).
Regarding claims 3, 14, and 20, Grover teaches wherein playback controls in the online mode are routed through the privilege auto platform that routes data traffic, synchronizes video playback, and reports playback status (par.18-22, 24-27, 37-40).
Regarding claim 4, Grover teaches wherein the plurality of devices comprises a center stack module and a rear seat infotainments (par.23-25).
Regarding claim 5, Grover teaches wherein the plurality of devices comprises bring-your-own devices or out-of-car devices (par.25-29).
Regarding claim 6, Grover teaches wherein the controller issues the command with a content ID to the privilege auto platform (par.24-25, 38-39, 45-53).
Regarding claim 7, Grover teaches wherein the controlled device receives the command and makes calls for content and digital rights management to execute the command (par.18-22, 24-27).
Regarding claim 8, Grover teaches wherein the content calls comprise calls directed to content delivery networks to deliver the content to the controlled device (par.28-31).
Regarding claim 9, Grover teaches wherein the controls of the auto entertainment service are initiated using pre-defined mechanisms within the applications and websites (par.25-31).
Regarding claims 12 and 18, Grover teaches wherein the calls for the content include calls directed to content delivery networks to deliver the content to a controlled device in the online mode (par.28-31).
Regarding claim 15, Grover teaches wherein the controls of the auto entertainment service are initiated using pre-defined mechanisms within the applications and websites (par.18-22, 24-27).
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grover/Matsui, and further in view of Tonshal (20190340844).
Regarding claims 13 and 19, Grover/Matsui does not expressly disclose, however, Tonshal teaches enabling offline controls and opening a temporary socket to facilitate direct communication between the controller and a controlled device in the offline mode (par.28-33).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Grover/Matsui to use establish sockets as taught by Tonshal.
One of ordinary skill in the art would have been motivated to perform such a modification to control communications for connections between different devices (Tonshal, par.25-32).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419